DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Drawing amendments filed 19 October 2021 are accepted and entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 13-15, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jennings GB1386232A.
Regarding claim 1, Jennings teaches a variable area fan nozzle (Figs 1, 3-4, including at least 27, 30) for a turbofan aircraft engine (20, Figs 1, 3-4), comprising: 

    PNG
    media_image1.png
    875
    1385
    media_image1.png
    Greyscale

a first structure (27) defining a forward portion of a bypass duct (29) of the turbofan aircraft engine (Fig 1); and 
a second structure (30) defining an aft portion of the bypass duct (Fig 1) disposed aft of the forward portion of the bypass duct (Fig 1), 

    PNG
    media_image2.png
    740
    1292
    media_image2.png
    Greyscale

the second structure being movable relative to the first structure between a deployed position (Fig 4) where a porting flow passage (Fig 4 below) defined between the forward portion of the bypass duct and the aft portion of the bypass duct is open (Fig 4), and a stowed position (Fig 3) where the porting flow passage is closed (Fig 3), 

    PNG
    media_image3.png
    781
    1473
    media_image3.png
    Greyscale



a vane (30) including a forward aerodynamic surface (32); 
a slat (90) disposed forward of the vane (Figs 3-4), the slat including an aft aerodynamic surface (Fig 4 above) spaced apart from the forward aerodynamic surface of the vane (Fig 4), the porting flow passage extending between the aft aerodynamic surface of the slat and the forward aerodynamic surface of the vane when the second structure is in the deployed position (Fig 4); and 
a plurality of brackets (including 36, 37,39) extending across the porting flow passage and attaching the slat to the vane (Figs 3-4), a portion of the aft aerodynamic surface extending forward from the brackets (Fig 4), 
the vane being sealed with the first structure when the second structure is in the stowed position (“The shaped radial wall 32 of the downstream portion 30 is adjacent to the complementary shaped portion 59 of the cowling 27 to provide a smooth outer wall 70 for the by-pass duct 29”, p.3 col.1 ll.46-50), 
the slat being sealed with the first structure via the portion of the aft aerodynamic surface extending forward from the brackets when the second structure is in the deployed position (via seals 56; Fig 4).
Regarding claim 2, Jennings teaches all the limitations of the claimed invention as discussed above. Jennings further teaches the slat is received in a cavity (40) inside the first structure when the second structure is in the stowed position (Figs 3-4).
Regarding claim 7, Jennings teaches all the limitations of the claimed invention as discussed above. Jennings further teaches a radially-outer sealing element (56 with 57) configured and disposed to provide a radially-outer sealed interface between the first structure and the second structure (Figs 3-4).  
Regarding claim 8, Jennings teaches all the limitations of the claimed invention as discussed above. Jennings further teaches the radially-outer sealing element is attached to the first structure (Figs 3-4) and comprises: 
a radially-outer vane sealing portion (57 forming part of 59) for interfacing with the vane when the second structure is in the stowed position (Fig 3; “The shaped radial wall 32 of the downstream portion 30 is adjacent to the complementary shaped portion 59 of the cowling 27 to provide a smooth outer wall 70 for the by-pass duct 29”, p.3 col.1 ll.46-50); and 

Regarding claim 13, Jennings teaches all the limitations of the claimed invention as discussed above. Jennings further teaches a radially-inner sealing element (56, 57) configured and disposed to provide a radially-inner sealed interface between the first structure and the second structure (Figs 3-4).  
Regarding claim 14, Jennings teaches all the limitations of the claimed invention as discussed above. Jennings further teaches the radially-inner sealing element is attached to the first structure and comprises: 
a radially-inner vane sealing portion (57 forming part of 59) for interfacing with the vane when the second structure is in the stowed position (Fig 3; “The shaped radial wall 32 of the downstream portion 30 is adjacent to the complementary shaped portion 59 of the cowling 27 to provide a smooth outer wall 70 for the by-pass duct 29”, p.3 col.1 ll.46-50); and 
a radially-inner slat sealing portion (56) for interfacing with the slat when the second structure is in the deployed position (Fig 4).  
Regarding claim 15, Jennings teaches all the limitations of the claimed invention as discussed above. Jennings further teaches the radially-inner sealing element is configured to provide a sealed interface between the forward and aft portions of the bypass duct when the second structure is in the stowed position (Fig 3, p.3 col.1 ll.40-42; “The shaped radial wall 32 of the downstream portion 30 is adjacent to the complementary shaped portion 59 of the cowling 27 to provide a smooth outer wall 70 for the by-pass duct 29”, p.3 col.1 ll.46-50).
Regarding claim 21, Jennings teaches all the limitations of the claimed invention as discussed above. Jennings further teaches: 
a radially-outer sealing element (56) configured and disposed to provide a radially- outer sealed interface between the first structure and the second structure (p.3 col.1 ll.40-42); and 
a radially-inner sealing element (57 forming part of 59) configured and disposed to provide a radially- inner sealed interface between the first structure and the second structure (p.3 col.1 ll.46-50).  
Regarding claim 23, Jennings teaches a nacelle (27, 30) for a turbofan aircraft engine (20), the nacelle comprising: 

    PNG
    media_image1.png
    875
    1385
    media_image1.png
    Greyscale

a variable area fan nozzle (Figs 1, 3-4) including: 
a first structure (27) defining a forward portion of a bypass duct (29) of the turbofan aircraft engine (Fig 1); and 
a second structure (30) defining an aft portion of the bypass duct disposed aft of the forward portion of the bypass duct (Fig 1), 

    PNG
    media_image2.png
    740
    1292
    media_image2.png
    Greyscale

the second structure being movable relative to the first structure between a deployed position (Fig 4) where a porting flow passage (Fig 4 below) defined between the forward portion of the bypass duct and the aft portion of the bypass duct is open (Fig 4), and a stowed position (Fig 3) where the porting flow passage is closed (Fig 3), 

    PNG
    media_image3.png
    781
    1473
    media_image3.png
    Greyscale

the second structure comprising: 

a slat (90) disposed forward of the vane (Figs 3-4), the slat including an aft aerodynamic surface (Fig 4 above) spaced apart from the forward aerodynamic surface of the vane (Fig 4), the porting flow passage extending between the aft aerodynamic surface of the slat and the forward aerodynamic surface of the vane  when the second structure is in the deployed position (Fig 4); and 
a plurality of brackets (36, 37, 39) extending across the porting flow passage and attaching the slat to the vane (Figs 3-4), 
a portion of the aft aerodynamic surface extending forward from the brackets (Fig 4), 
the vane being sealed with the first structure when the second structure is in the stowed position (“The shaped radial wall 32 of the downstream portion 30 is adjacent to the complementary shaped portion 59 of the cowling 27 to provide a smooth outer wall 70 for the by-pass duct 29”, p.3 col.1 ll.46-50), 
the slat being sealed with the first structure via the portion of the aft aerodynamic surface extending forward from the brackets when the second structure is in the deployed position (via seals 56; Fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-15, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gormley 20140030057 (hereinafter Gormley ‘057) in view of Jennings.
Regarding Claim 1, Gormley ‘057 teaches a variable area fan nozzle (400) for a turbofan aircraft engine (110), comprising: 
a first structure (402) defining a forward portion of a bypass duct (417) of the turbofan aircraft engine (Figs 1 and 4); and 

    PNG
    media_image4.png
    659
    965
    media_image4.png
    Greyscale

a second structure (454) defining an aft portion of the bypass duct disposed aft of the forward portion of the bypass duct (Fig 4), the second structure being movable relative to the first structure between a deployed position (Figs 6-8) where a porting flow passage (between 410 and 454 that is bridged by axially and transversely extending brackets that divide the porting flow passage into holes 623, 723, and/or 823) defined between the forward portion of the bypass duct and the aft portion of the bypass duct is open (Figs 6-8), and a stowed position (Fig 4) where the porting flow passage is closed (Fig 4), the second structure comprising: 

    PNG
    media_image5.png
    540
    963
    media_image5.png
    Greyscale

a vane (454) including a forward aerodynamic surface (F in Fig 8 below); and

    PNG
    media_image6.png
    350
    624
    media_image6.png
    Greyscale

a slat (at 410) disposed forward of the vane (Figs 6-8), the slat including an aft aerodynamic surface (A in Fig 8 above) spaced apart from the forward aerodynamic surface of the vane (Fig 8), the porting flow passage extending between the aft aerodynamic surface of the slat and the forward aerodynamic surface of the vane when the second structure is in the deployed position (Fig 8); and 

the vane being sealed with the first structure when the second structure is in the stowed position ([030, 45, 47] via seals 406, 408), 
the slat being sealed with the first structure when the second structure is in the deployed position ([030, 45, 47] via seals 406, 408).
It is not clear whether Gormley ‘057’s slat comprises a portion of the aft aerodynamic surface extending forward from the brackets and the slate being sealed with the first structure via the portion of the aft aerodynamic surface extending forward from the brackets.
However, Jennings teaches a variable area fan nozzle (Figs 1, 3-4, including at least 27, 30) for a turbofan aircraft engine (20, Figs 1, 3-4), comprising: 
a first structure (27) defining a forward portion of a bypass duct (29) of the turbofan aircraft engine (Fig 1); and 

    PNG
    media_image2.png
    740
    1292
    media_image2.png
    Greyscale

a second structure (30) defining an aft portion of the bypass duct (Fig 1) disposed aft of the forward portion of the bypass duct (Fig 1), the second structure being movable relative to the first structure between 

    PNG
    media_image3.png
    781
    1473
    media_image3.png
    Greyscale

a vane (30) including a forward aerodynamic surface (32); 
a slat (90) disposed forward of the vane (Figs 3-4), the slat including an aft aerodynamic surface (Fig 4 above) spaced apart from the forward aerodynamic surface of the vane (Fig 4), the porting flow passage extending between the aft aerodynamic surface of the slat and the forward aerodynamic surface of the vane when the second structure is in the deployed position (Fig 4); and 
a plurality of brackets (including 39 of 36) extending across the porting flow passage and attaching the slat to the vane (Figs 3-4), 
a portion of the aft aerodynamic surface extending forward from the brackets (Fig 4),
the vane being sealed with the first structure when the second structure is in the stowed position (“The shaped radial wall 32 of the downstream portion 30 is adjacent to the complementary shaped portion 59 of the cowling 27 to provide a smooth outer wall 70 for the by-pass duct 29”, p.3 col.1 ll.46-50), 
the slat being sealed with the first structure via the portion of the aft aerodynamic surface extending forward from the brackets when the second structure is in the deployed position (via seals 56; Fig 4); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slat of Gormley ‘057 with the slat of Jennings in order to facilitate the modular cascade arrangement of Jennings such that a complete subunit of vanes can be easily replaced (Jennings, p.5 Col.1 ll.19-27).
Regarding claim 2, Gormley ‘057 in view of Jennings teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the slat is received in a cavity (404) inside the first structure when the second structure is in the stowed position (Figs 4-8).  
Regarding claim 7, Gormley ‘057 in view of Jennings teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches a radially-outer sealing element (406 and/or 408) configured and disposed to provide a radially-outer sealed interface between the first structure and the second structure ([0045-47]).
Regarding claim 8, Gormley ‘057 in view of Jennings teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the radially- outer sealing element is attached to the first structure (Fig 8) and comprises: 
a radially-outer vane sealing portion (Fig 4 either/or 406, 408) for interfacing with the vane when the second structure is in the stowed position (Fig 4); and 
a radially-outer slat sealing portion (Fig 4 the other of 406, 408) for interfacing with the slat when the second structure is in the deployed position.  
Regarding claim 9, Gormley ‘057 in view of Jennings teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the radially-outer sealing element is sealingly engaged with a radially-outer skin of the vane when the second structure is in the stowed position (406 engages outer skin of 454 in Fig 4).  
claim 10, Gormley ‘057 in view of Jennings teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the radially-outer sealing element is a leaf-type seal (Figs 4-8; [0045]).  
Regarding claim 11, Gormley ‘057 in view of Jennings teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the slat further includes a portion (radially outer surface of 410) other than the aft aerodynamic surface of the slat for interfacing with a radially-outer sealing element (406) attached to the first structure (Fig 8).
Regarding claim 12, Gormley ‘057 in view of Jennings teaches all the limitations of the claimed invention as discussed above.
Gormley ‘057 further teaches the portion other than the aft aerodynamic surface of the slat is defined by a protrusion (formed by the corner of the forwardmost surface of 410 and radially outermost surface of 410 in Fig 8) disposed on a side of the slat opposite the aft aerodynamic surface of the slat (the aft aerodynamic surface being at an axially aftmost and radially inwardmost end of the slat).  
Regarding claim 13, Gormley ‘057 in view of Jennings teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches a radially-inner sealing element (Figs 4-8; 406 and/or 408) configured and disposed to provide a radially-inner sealed interface between the first structure and the second structure (Figs 4-8; [0045-47]; note, claim 13 depends from claim 1, which does not recite any other sealing element thus the currently claimed sealing element reads upon the same sealing element as the radially-outer sealing element recited in other claims not within the dependency chain for claim 13).
Regarding claim 14, Gormley ‘057 in view of Jennings teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 in view of Jennings further teaches the radially-inner sealing element is attached to the first structure (Figs 4-8) and comprises: 
a radially-inner vane sealing portion (either/or 406, 408) for interfacing with the vane when the second structure is in the stowed position (Fig 4); and 
a radially-inner slat sealing portion (the other of 406, 408) for interfacing with the slat when the second structure is in the deployed position (Fig 8).  
Regarding claim 15, Gormley ‘057 in view of Jennings teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the radially-inner sealing element is configured 
Regarding claim 20, Gormley ‘057 in view of Jennings teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches the vane of the second structure at least partially defines a non-porting flow exit (419); and 
movement of the second structure from the stowed position to the deployed position causes an increase in an exit plane area of the non-porting flow exit (compare Fig 4 to Fig 8; [0007]).  
Regarding claim 21, Gormley ‘057 in view of Jennings teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 further teaches a radially-outer sealing element (406) configured and disposed to provide a radially-outer sealed interface between the first structure and the second structure ([0045-47]; Figs 4-8); and 
a radially-inner sealing element (408) configured and disposed to provide a radially-inner sealed interface between the first structure and the second structure ([0045-47]; Figs 4-8).  
Regarding claim 23, Gormley ‘057 teaches a nacelle (118) for a turbofan aircraft engine (110), the nacelle comprising a variable area fan nozzle (400) including: 
a first structure (402) defining a forward portion of a bypass duct (417) of the turbofan aircraft engine (Figs 1 and 4); and 

    PNG
    media_image4.png
    659
    965
    media_image4.png
    Greyscale

a second structure (454) defining an aft portion of the bypass duct disposed aft of the forward portion of the bypass duct (Fig 4), the second structure being movable relative to the first structure between a deployed position (Figs 6-8) where a porting flow passage (between 410 and 454 that is bridged by axially and transversely extending brackets that divide the porting flow passage into holes 623, 723, and/or 823) defined between the forward portion of the bypass duct and the aft portion of the bypass duct is open (Figs 6-8), and a stowed position (Fig 4) where the porting flow passage is closed (Fig 4), the second structure comprising: 

    PNG
    media_image5.png
    540
    963
    media_image5.png
    Greyscale

a vane (454) including a forward aerodynamic surface (F in Fig 8 below); and

    PNG
    media_image6.png
    350
    624
    media_image6.png
    Greyscale

a slat (at 410) disposed forward of the vane (Figs 6-8), the slat including an aft aerodynamic surface (A in Fig 8 above) spaced apart from the forward aerodynamic surface of the vane (Fig 8), the porting flow passage extending between the aft aerodynamic surface of the slat and the forward aerodynamic surface of the vane when the second structure is in the deployed position (Fig 8); and 

the vane being sealed with the first structure when the second structure is in the stowed position ([030, 45, 47] via seals 406, 408), 
the slat being sealed with the first structure when the second structure is in the deployed position ([030, 45, 47] via seals 406, 408).
It is not clear whether Gormley ‘057’s slat comprises a portion of the aft aerodynamic surface extending forward from the brackets and the slate being sealed with the first structure via the portion of the aft aerodynamic surface extending forward from the brackets.
However, Jennings teaches a variable area fan nozzle (Figs 1, 3-4, including at least 27, 30) for a turbofan aircraft engine (20, Figs 1, 3-4), comprising: 
a first structure (27) defining a forward portion of a bypass duct (29) of the turbofan aircraft engine (Fig 1); and 

    PNG
    media_image2.png
    740
    1292
    media_image2.png
    Greyscale

a second structure (30) defining an aft portion of the bypass duct (Fig 1) disposed aft of the forward portion of the bypass duct (Fig 1), the second structure being movable relative to the first structure between 

    PNG
    media_image3.png
    781
    1473
    media_image3.png
    Greyscale

a vane (30) including a forward aerodynamic surface (32); 
a slat (90) disposed forward of the vane (Figs 3-4), the slat including an aft aerodynamic surface (Fig 4 above) spaced apart from the forward aerodynamic surface of the vane (Fig 4), the porting flow passage extending between the aft aerodynamic surface of the slat and the forward aerodynamic surface of the vane when the second structure is in the deployed position (Fig 4); and 
a plurality of brackets (including 39 of 36) extending across the porting flow passage and attaching the slat to the vane (Figs 3-4), 
a portion of the aft aerodynamic surface extending forward from the brackets (Fig 4),
the vane being sealed with the first structure when the second structure is in the stowed position (“The shaped radial wall 32 of the downstream portion 30 is adjacent to the complementary shaped portion 59 of the cowling 27 to provide a smooth outer wall 70 for the by-pass duct 29”, p.3 col.1 ll.46-50), 
the slat being sealed with the first structure via the portion of the aft aerodynamic surface extending forward from the brackets when the second structure is in the deployed position (via seals 56; Fig 4); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slat of Gormley ‘057 with the slat of Jennings in order to facilitate the modular cascade arrangement of Jennings such that a complete subunit of vanes can be easily replaced (Jennings, p.5 Col.1 ll.19-27).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gormley ‘057 in view of Jennings, and further in view of Todorovic 10151270.
Regarding claim 4, Gormley ‘057 in view of Jennings teaches all the limitations of the claimed invention as discussed above. Gormley ‘057 in view of Jennings as discussed so far, does not teach the forward aerodynamic surface of the vane and the aft aerodynamic surface of the slat are both convex relative to the porting flow passage.  
However, Jennings teaches the aft aerodynamic surface of the slat being convex in Figs 3-4.
That is, Jennings teaches brackets 39 and transverse/arcuate walls 38 forming a cascade sub-unit that is removable from the frame comprising slat 90, beams 37, and forward aerodynamic surface 32, 34 (Figs 2-3; p.5 col.1 ll.19-27). To facilitate this modular feature, the frame is formed with substantial radial thickness greater than the radial thickness of the cascade sub-unit (Figs 2-3). Thus, the aft aerodynamic surface of the slat, which is convexly rounded from the radially outer surface of the slat to the radially inner surface of the slat extends forward of the brackets (38; Figs 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slat of Gormley ‘057 in view of Jennings with the slat of Jennings in order to facilitate the modular cascade arrangement of Jennings such that a complete subunit of vanes can be easily replaced (Jennings, p.5 Col.1 ll.19-27).

However, Todorovic teaches a variation in cascade thrust reverser lateral wall orientation (Fig 3) in order to provide both thrust reversal and optimized downstream flow adhesion to the outer cowling (Col.5 ll.1-15). In this case, the porting flow passage is formed between the downstream-most thrust reversal wall (35, at 34) and the upstream surface of vane (30 at 33), wherein both surfaces are convex. 

    PNG
    media_image7.png
    623
    1005
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the convex aft aerodynamic surface, the convex forward aerodynamic surface, and the varying orientation(s) of Todorovic’s cascade for the cascade strut(s) arrangement of Gormley ‘057 in view of Jennings in order to provide both thrust reversal (or additional thrust reversal) and optimized downstream flow adhesion to the outer cowling (Todorovic, Col.5 ll.1-15).

Claims 1-2, 7-8, 10, 13-18, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford 10514004 in view of Jennings.
Regarding claim 1, Crawford teaches a variable area fan nozzle (Figs 1-4; including 46) for a turbofan aircraft engine (20), comprising: 

    PNG
    media_image8.png
    703
    942
    media_image8.png
    Greyscale

a first structure (including 24, 42, 52) defining a forward portion (Fig 2) of a bypass duct (34) of the turbofan aircraft engine (Figs 2-4); and 

    PNG
    media_image9.png
    724
    1042
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    746
    1034
    media_image10.png
    Greyscale

 a vane (56, 66) including a forward aerodynamic surface (Fig 4 above); 
a slat (90, 88) disposed forward of the vane (Figs 3-5), the slat including an aft aerodynamic surface (Fig 5 below) spaced apart from the forward aerodynamic surface of the vane (Fig 4), the porting flow passage extending between the aft aerodynamic surface of the slat and the forward aerodynamic surface of the vane when the second structure is in the deployed position (Fig 4); and 

    PNG
    media_image11.png
    340
    990
    media_image11.png
    Greyscale

a plurality of brackets (60, 80, 82 including at least axially extending portions thereof) extending across the porting flow passage and attaching the slat to the vane (Fig 4), 
a portion (88) of the aft aerodynamic surface extending forward from the brackets (Figs 4-5), 
the vane being sealed with the first structure when the second structure is in the stowed position (at seal “S” in Fig 3 above), 
the slat interacting with the first structure (at 84) via the portion of the aft aerodynamic surface extending forward from the brackets when the second structure is in the deployed position (Figs 4-7).
Crawford further teaches a cavity (62) receiving the slat and brackets (Figs 3-4).

    PNG
    media_image12.png
    387
    596
    media_image12.png
    Greyscale

Although Crawford teaches a compliant member (100) at the joint (84), it is not clear whether this is a sealing member. 
However, Jennings teaches a variable area fan nozzle (Figs 1, 3-4, 6, and 8-9, including at least 27, 30, 106) for a turbofan aircraft engine (20, Figs 1, 3-4; Fig 6), comprising: 
a first structure (27; 110) defining a forward portion of a bypass duct (29); and 

    PNG
    media_image2.png
    740
    1292
    media_image2.png
    Greyscale

    PNG
    media_image13.png
    510
    1425
    media_image13.png
    Greyscale

a second structure (30; 112) defining an aft portion of the bypass duct (Figs 1, 6), the second structure being movable relative to the first structure between a deployed position (Figs 4, 9) where a porting flow passage is open, and a stowed position (Figs 3, 8) where the porting flow passage is closed (Fig 3), 

    PNG
    media_image14.png
    494
    931
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    332
    1042
    media_image15.png
    Greyscale

the second structure comprising: 
a vane (30; 112); 
a slat (90; 123) spaced apart from the forward aerodynamic surface of the vane (Figs 4, 9), the porting flow passage extending between the slat and the vane when the second structure is in the deployed position (Figs 4, 9); and 
a plurality of brackets (including 36, 37,39; 121) extending across the porting flow passage and attaching the slat to the vane (Figs 3-4; 8-9), 
the vane being sealed with the first structure when the second structure is in the stowed position (“The shaped radial wall 32 of the downstream portion 30 is adjacent to the complementary shaped portion 59 of the cowling 27 to provide a smooth outer wall 70 for the by-pass duct 29”, p.3 col.1 ll.46-50; via seal 136/137), 
and the slat being sealed with the first structure via the portion of the aft aerodynamic surface extending forward from the brackets when the second structure is in the deployed position (via seals 56, Fig 4; 136/137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sealing member(s) at the interface(s) between the first structure and both of the slat and the vane of Crawford as taught by Jennings, in order to mitigate leakage (stated and intended use of seals) and ingress of exhaust gases to the cavity (Jennings, p.4 col.1 ll.50-58). 
Regarding claim 2, Crawford in view of Jennings teaches all the limitations of the claimed invention as discussed above. Crawford further teaches the slat is received in a cavity (62) inside the first structure when the second structure is in the stowed position (Figs 3-4).  
Regarding claim 7, Crawford in view of Jennings teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image9.png
    724
    1042
    media_image9.png
    Greyscale

Crawford further teaches a radially-outer sealing element (seal “S” in Fig 3 above) configured and disposed to provide a radially-outer sealed interface between the first structure and the second structure (Fig 3).  
Regarding claim 8, Crawford in view of Jennings teaches all the limitations of the claimed invention as discussed above. Crawford in view of Jennings as discussed so far, does not teach the radially-outer sealing element is attached to the first structure and comprises: a radially-outer vane sealing portion for interfacing with the vane when the second structure is in the stowed position; and a radially-outer slat sealing portion for interfacing with the slat when the second structure is in the deployed position.  
However, Jennings further teaches the radially-outer sealing element (136/137) is attached to the first structure (Fig 9) and comprises: 
a radially-outer vane sealing portion (136) for interfacing with the vane when the second structure is in the stowed position (Figs 8-9); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sealing member(s) at the interface(s) between the first structure and both of the slat and the vane of Crawford in view of Jennings as taught by Jennings, in order to mitigate leakage (stated and intended use of seals) and ingress of exhaust gases to the cavity (Jennings, p.4 col.1 ll.50-58). 
Regarding claim 10, Crawford in view of Jennings teaches all the limitations of the claimed invention as discussed above. Crawford in view of Jennings as discussed so far, does not teach the radially-outer sealing element is a leaf-type seal.  
However, Jennings teaches the radially-outer sealing element is a leaf-type seal (Figs 8-9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sealing member(s) at the interface(s) between the first structure and both of the slat and the vane of Crawford in view of Jennings as taught by Jennings, in order to mitigate leakage (stated and intended use of seals) and ingress of exhaust gases to the cavity (Jennings, p.4 col.1 ll.50-58). 
Regarding claim 13, Crawford in view of Jennings teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image9.png
    724
    1042
    media_image9.png
    Greyscale

Crawford further teaches a radially-inner sealing element (seal “S” in Fig 3 above) configured and disposed to provide a radially-inner sealed interface between the first structure and the second structure (Fig 3).  
Regarding claim 14, Crawford in view of Jennings teaches all the limitations of the claimed invention as discussed above. Crawford in view of Jennings as discussed so far, does not teach the radially-inner sealing element is attached to the first structure and comprises: a radially-inner vane sealing portion for interfacing with the vane when the second structure is in the stowed position; and a radially-inner slat sealing portion for interfacing with the slat when the second structure is in the deployed position.  
However, Jennings further teaches the radially-inner sealing element (136/137) is attached to the first structure (Fig 9) and comprises: 
a radially-inner vane sealing portion (136) for interfacing with the vane when the second structure is in the stowed position (Figs 8-9); and 
a radially-inner slat sealing portion (137) for interfacing with the slat when the second structure is in the deployed position (Figs 8-9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sealing member(s) at the interface(s) between the first structure and both of the slat and the vane of Crawford in view of Jennings as taught by Jennings, in order to mitigate leakage (stated and intended use of seals) and ingress of exhaust gases to the cavity (Jennings, p.4 col.1 ll.50-58). 
Regarding claim 15, Crawford in view of Jennings teaches all the limitations of the claimed invention as discussed above. Crawford further teaches the radially-inner sealing element is configured to provide a sealed interface between the forward and aft portions of the bypass duct when the second structure is in the stowed position (Fig 3).  
Regarding claim 16, Crawford in view of Jennings teaches all the limitations of the claimed invention as discussed above. Crawford in view of Jennings as discussed so far, does not teach the radially-inner sealing element comprises a tongue extending from a main body, the radially-inner vane sealing portion and the radially-inner slat sealing portion comprising different sides of the tongue. 
However, Jennings further teaches the radially-inner sealing element comprises a tongue (with 136, 137; Fig 9) extending from a main body (120), the radially-inner vane sealing portion and the radially-inner slat sealing portion comprising different sides of the tongue (Fig 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sealing member(s) at the interface(s) between the first structure and both of 
Regarding claim 17, Crawford in view of Jennings teaches all the limitations of the claimed invention as discussed above. Crawford in view of Jennings as discussed so far, does not teach the tongue is configured and located to contact the portion of the aft aerodynamic surface extending forward from the brackets.  
However, Jennings further teaches the tongue is configured and located to contact the portion of the slat extending forward from the brackets (Fig 9).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sealing member(s) at the interface(s) between the first structure and both of the slat and the vane of Crawford in view of Jennings as taught by Jennings, in order to mitigate leakage (stated and intended use of seals) and ingress of exhaust gases to the cavity (Jennings, p.4 col.1 ll.50-58). 
Regarding claim 18, Crawford in view of Jennings teaches all the limitations of the claimed invention as discussed above (including the main body being an aft end of the first structure in Jennings). Crawford further teaches the main body (comprising 55, 94, 54) at the aft end of the first structure at which radially-inner sealing element between the first structure and the second structure is disposed, is hollow (Fig 5).
Regarding claim 20, Crawford in view of Jennings teaches all the limitations of the claimed invention as discussed above. Crawford further teaches the vane of the second structure at least partially defines a non-porting flow exit (“E” in Fig 2 below); and 

    PNG
    media_image16.png
    703
    942
    media_image16.png
    Greyscale

movement of the second structure from the stowed position to the deployed position causes an increase in an exit plane area of the non-porting flow exit (Figs 2-4; when vane moves aftward, the exit plane of the non-porting exit increases in open area; see annotated Fig 2 below).

    PNG
    media_image17.png
    703
    942
    media_image17.png
    Greyscale

Regarding claim 23, Crawford teaches a nacelle (24) for a turbofan aircraft engine (20), the nacelle comprising: 

a first structure (including 24, 42, 52) defining a forward portion (Fig 2) of a bypass duct (34) of the turbofan aircraft engine (Figs 2-4); and 

    PNG
    media_image8.png
    703
    942
    media_image8.png
    Greyscale

a second structure (including 46, 56, 66, 68, 60, 80) defining an aft portion  of the bypass duct disposed aft of the forward portion of the bypass duct (Figs 2-4), 

    PNG
    media_image9.png
    724
    1042
    media_image9.png
    Greyscale

the second structure being movable relative to the first structure between a deployed position (Fig 4) where a porting flow passage (Fig 4 below) defined between the forward portion of the bypass duct and the aft portion of the bypass duct is open (Fig 4), and a stowed position (Fig 3) where the porting flow passage is closed (Fig 3), 

    PNG
    media_image10.png
    746
    1034
    media_image10.png
    Greyscale


 a vane (56, 66) including a forward aerodynamic surface (Fig 4 above); 
a slat (90, 88) disposed forward of the vane (Figs 3-5), the slat including an aft aerodynamic surface (Fig 5 below) spaced apart from the forward aerodynamic surface of the vane (Fig 4), the porting flow passage extending between the aft aerodynamic surface of the slat and the forward aerodynamic surface of the vane when the second structure is in the deployed position (Fig 4); and 

    PNG
    media_image11.png
    340
    990
    media_image11.png
    Greyscale

a plurality of brackets (60, 80, 82 including at least axially extending portions thereof) extending across the porting flow passage and attaching the slat to the vane (Fig 4), 
a portion (88) of the aft aerodynamic surface extending forward from the brackets (Figs 4-5), 
the vane being sealed with the first structure when the second structure is in the stowed position (at seal “S” in Fig 3 above), 
the slat interacting with the first structure (at 84) via the portion of the aft aerodynamic surface extending forward from the brackets when the second structure is in the deployed position (Figs 4-7).
Crawford further teaches a cavity (62) receiving the slat and brackets (Figs 3-4).

    PNG
    media_image12.png
    387
    596
    media_image12.png
    Greyscale


However, Jennings teaches a variable area fan nozzle (Figs 1, 3-4, 6, and 8-9, including at least 27, 30, 106) for a turbofan aircraft engine (20, Figs 1, 3-4; Fig 6), comprising: 

    PNG
    media_image2.png
    740
    1292
    media_image2.png
    Greyscale


    PNG
    media_image13.png
    510
    1425
    media_image13.png
    Greyscale

a first structure (27; 110) defining a forward portion of a bypass duct (29) and 
a second structure (30; 112) defining an aft portion of the bypass duct (Figs 1, 6), the second structure being movable relative to the first structure between a deployed position (Figs 4, 9) where a porting flow passage is open, and a stowed position (Figs 3, 8) where the porting flow passage is closed (Fig 3), the second structure comprising: 

    PNG
    media_image14.png
    494
    931
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    332
    1042
    media_image15.png
    Greyscale

a vane (30; 112); 
a slat (90; 123) spaced apart from the forward aerodynamic surface of the vane (Figs 4, 9), the porting flow passage extending between the slat and the vane when the second structure is in the deployed position (Figs 4, 9); and 
a plurality of brackets (including 36, 37, 39; 121) extending across the porting flow passage and attaching the slat to the vane (Figs 3-4; 8-9), 
the vane being sealed with the first structure when the second structure is in the stowed position (“The shaped radial wall 32 of the downstream portion 30 is adjacent to the complementary shaped portion 59 of the cowling 27 to provide a smooth outer wall 70 for the by-pass duct 29”, p.3 col.1 ll.46-50; via seal 136/137), 
and the slat being sealed with the first structure via the portion of the aft aerodynamic surface extending forward from the brackets when the second structure is in the deployed position (via seals 56, Fig 4; 136/137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sealing member(s) at the interface(s) between the first structure and both of . 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Jennings, and further in view of Gormley 9103298 (hereinafter Gormley ‘298).
Regarding claim 19, Crawford in view of Jennings teaches all the limitations of the claimed invention as discussed above. Crawford in view of Jennings as discussed so far, does not teach the radially-inner sealing element comprises a stiffener made from a material different from a material of the main body.  
However, Gormley ‘298 teaches the variable area fan nozzle vane (50, 54) translating relative to the fixed first structure (18, 202) and the sealing element (200, 204) between the vane and the fixed structure, the seal main body (204) being formed of an elastomeric material (Col.9 ll.45-53) and a seal stiffener (206) made from a material different from the material of the main body (namely sheet metal or composite laminate; Col.10 ll.35-37). 

    PNG
    media_image18.png
    300
    517
    media_image18.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elastomeric main seal and contrasting material stiffener as in Gormley ‘298 for the sealing element (between the first structure and the vane) of Crawford in view of Jennings in order to .
Response to Arguments 
Applicants arguments filed 19 October 2021 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741